Case 3:17-cv-06664-BRM-DEA Document 139-2 Filed 02/18/20 Page 1 of 1 PageID: 2829




                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY

   NASDAQ, INC.; NASDAQ ISE,
   LLC; AND FTEN, INC.,                  : Civil Action 3:17-cv-06664-BRM-
                                           DEA
               Plaintiffs,               :
                                           [PROPOSED] ORDER DENYING
   v.                                    : PLAINTIFFS’ MOTION TO
                                           AMEND THEIR COMPLAINT
   MIAMI INTERNATIONAL                   :
   HOLDINGS, INC., MIAMI
   INTERNATIONAL SECURITIES              :
   EXCHANGE, LLC, MIAX PEARL
   LLC, AND MIAMI                        :
   INTERNATIONAL
   TECHNOLOGIES, LLC

               Defendants.




        Having reviewed the materials submitted by the parties in support of, and in

  opposition to, the Plaintiffs’ Motion to Amend, it is hereby ORDERED that the motion

  is DENIED.



  DATED: _____________________________

  BY: _________________________________
       Judge
